Citation Nr: 0429408	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound of the right arm. 

3.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound of the right leg.  

4.  Entitlement to an initial compensable rating for 
residuals of a shrapnel wound of the right axilla.  

5.  Entitlement to an initial compensable rating for 
residuals of a right inguinal hernia repair.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

In August 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time the issue of entitlement to service 
connection for tinnitus arose.  The veteran also discussed 
bilateral hearing loss.  The issue currently certified for 
appeal in this regard is entitlement to service connection 
for right ear hearing loss only.  The issues of entitlement 
to service connection for left ear hearing loss and tinnitus 
are referred to the RO for the appropriate action.  




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103(a), 5103A and 38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was not provided with notice pursuant to the 
VCAA, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 on the 
issues on appeal.  He was not notified of the evidence needed 
to establish entitlement to the benefits sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus a 
remand is required.  

In this case, the veteran's right ear hearing loss was 
documented within two days after service separation, on 
January 15, 1968.  The audiological evaluation showed pure 
tone thresholds, in decibels, as follows: 

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 0 0 65.  The examiner 
found that the veteran had hearing damage while in service, 
and noted that he used machine gun most of the time. 

In September 1982, on the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 1510 5 5 45 85.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Here the audiometric testing just after service shows hearing 
loss as a disability for VA purposes.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, the veteran has not been 
examined by VA to determine that he currently has a right ear 
hearing loss.  

The veteran has testified that his residuals of a shrapnel 
wound of right leg have caused problems lifting his leg, with 
weakness and neuropathy.  The comprehensive clinical service 
medical records for the veteran which would fully document 
the full extent of his wound are not currently of record.  In 
order to properly evaluate the veteran's claim, these records 
are necessary to ascertain the extent of the initial injury, 
the track the missile, assess muscle and/or joint damage, as 
well as document the treatment and management of infection.  

The veteran's residuals of shell fragment wounds have been 
rated under Diagnostic Code 7805, for scars.  However, 
residuals of shell fragment wounds, or muscle injuries may 
also be evaluated on the basis of the velocity, trajectory 
and size of the missile which inflicted the wounds; extent of 
the initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective clinical findings.  All such evidence 
serves to define slight, moderate, moderately severe, and 
severe muscle injuries due to gunshot wounds or other trauma.  
38 C.F.R. § 4.56.  In addition, the regulation regarding 
scars have changed during the course of this appeal.  The 
veteran has not been examined with these changes in mind.  

The Board notes that the veteran has not been examined by VA 
on the initial rating issues since November 2000.  
Fulfillment of the VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
more current examination is required.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  

As part of the notice required under the 
new law, the RO should ask the veteran to 
provide information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  If no 
records can be located, this fact should 
be clearly documented in the claims file 
to demonstrate that VA has taken action 
to attempt to locate and obtain any such 
records.  All records and/or responses 
received should be associated with the 
claims file.

2.  As noted above, pertinent service 
department medical facility clinical 
records which should exist have not been 
associated with the claims folder.  The 
veteran should be offered the opportunity 
to give more complete and detailed 
information regarding the treatment of 
his injuries during service.  After any 
additional pertinent information is 
supplied by the veteran regarding the 
dates and places of treatment, the RO 
should contact NPRC in an attempt to 
locate the clinical treatment records 
that may be pertinent to the 
determination regarding the nature and 
extent of the shell fragment wounds.  The 
NPRC should be asked to search for 
records of all treatment of the veteran 
for these wounds.   This should include 
all clinical records, surgical reports 
and diagnostic studies.  If additional 
service medical records are obtained, 
these records should be associated with 
the veteran's claims folder.  If no 
additional records are secured, the steps 
taken to obtain these records and the 
response of the NPRC should be documented 
in the claims folder.  

3.  The RO should schedule the veteran 
for a VA audiometric examination, to 
determine whether the veteran has a right 
ear hearing loss and if so, offer an 
opinion regarding the etiology of 
appellant's right ear hearing loss.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination and the examiner must 
indicate in the examination report that 
this has been accomplished.  After 
reviewing the record and examining the 
appellant, it should be determined if the 
appellant has hearing disability for VA 
purposes, and if so, the etiology should 
be determined if possible.  Specifically, 
if hearing loss is found, it should be 
indicated whether it is the type of 
hearing loss that would reasonably 
attributed to acoustic trauma.  The 
examiner must offer complete rationale 
for all opinions and conclusions drawn.  

4.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to evaluate his residuals of 
shell fragment wounds of the right arm, 
right leg, and right axilla.  He should 
also undergo a VA general medical 
examination to evaluate his residual of a 
right inguinal hernia repair.  The 
orthopedic examiner must conduct a 
thorough examination and a review of the 
claims file and should provide the 
following information:

(a) The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's right shoulder, right elbow, 
right wrist, right hip, right knee and 
any other joint involved.   

(b) The examiner should specify which 
particular muscles are involved in the 
injuries in service, and indicate what 
functional abilities are affected.  
Appropriate X-rays must be taken.  The 
examiner should comment as to whether the 
disability associated with the affected 
muscle(s) would be considered moderate, 
moderately severe, or severe.  In this 
regard, he/she should comment concerning 
the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  

(c) The examiner should indicate whether 
any scars associated with the injury 
limit function in any way, are 
superficial, poorly nourished, unstable 
or with repeated ulceration; or are 
tender and painful on objective 
demonstration.  The examiner should 
report the length and width of any scars 
found.  The dimensions of each scar must 
be given in square centimeters.  

5.  The general examiner should review 
the claims file and indicate that this 
has been accomplished in the examination 
report.  The veteran should be examined 
and all objective finding should be 
noted.  Any necessary tests and studied 
should be performed.  The examiner should 
note whether any scars limit function in 
any way, are superficial, poorly 
nourished, unstable or with repeated 
ulceration; or are tender and painful on 
objective demonstration.  The examiner 
should report the length and width of any 
scars found.  The dimensions of each scar 
must be given in square centimeters.  

6.  After a thorough a review of the 
claims file, the neurologist should 
answer the following questions:

(a) The examiner should specify which 
particular nerves were involved in the 
injury in service, and ascertain the 
level of neurological impairment, if any, 
that resulted therefrom. 

(b) The examiner should indicate what 
functional abilities are affected by any 
neurological impairment present.  Any 
such deficit should be fully described.

7.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

8.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

9.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations, including further 
examination of the veteran if necessary.  
When the above development has been 
completed, the issues should be 
readjudicated by the RO.  The RO should 
specifically determine whether additional 
separate rating(s) is/are warranted in 
accordance with Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The RO should consider 
both the current and former criteria for 
the rating of skin disabilities.  See 
VAOGCPREC 3-2000; 67 Fed. Reg. 49590-
49599 (July 31, 2002); 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The RO 
must also address staged ratings as noted 
in Fenderson v. West, 12 Vet. App. 119 
(1999), where the U.S. Court of Appeals 
for Veterans Claims (Court) addressed the 
issue of "staged" ratings and 
distinguished between a veteran's 
dissatisfaction with an initial rating 
assigned following a grant of service 
connection -- which describes the present 
case -- and a claim for an increased 
rating of a service connected disability.  

If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues1 currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  
 

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




